Case 2:20-cv-00116-LGW-BWC Document 19 Filed 02/09/21 Page 1 of1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

TRACY D.L.C. SMITH and
CANDACE A. SMITH,

—— JUDGMENT IN A CIVIL CASE
aintiffs,

Vv. CASE NUMBER:  2:20-CV-116
GEORGE F. BARNHILL,

Defendant.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

iV] Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated February 8, 2021; Defendant's Motion to Dismiss
is GRANTED in its entirety. Plaintiffs' federal claims against Defendant are DISMISSED with
prejudice, Plaintiffs’ state law claims are DISMISSED without prejudice, and Plaintiffs are DENIED

attorney's fees. Judgment is hereby entered in favor of Defendant. This civil action stands closed.

 

   

John Triplett, Acting Clerk of Court
Date Clerk

 

 

UN oagw arena,

(By) Deputy Clerk

GAS Rev 10/1/03
